UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2010


JOSEPH D. CHAPMAN,

                    Plaintiff - Appellant,

             v.

ASBURY AUTOMOTIVE GROUP, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:15-cv-00679-MHL)


Submitted: December 29, 2017                                      Decided: January 11, 2018


Before SHEDD, FLOYD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott G. Crowley, Sr., CROWLEY & CROWLEY, Glen Allen, Virginia; Jay J. Levit
LAW OFFICE OF JAY J. LEVIT, Glen Allen, Virginia, for Appellant. Candace A.
Blydenburgh, S. Virginia Bondurant Price, MCGUIREWOODS, LLP, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph D. Chapman filed a civil action against Asbury Automotive Group, Inc.,

(“Asbury”), alleging causes of action for breach of contract and unjust enrichment.

Asbury moved to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(6), and on

September 7, 2016, the district court granted that motion and entered judgment against

Chapman. Twenty-one days later, on September 28, 2016, Chapman filed a Fed. R. Civ.

P. 15(a)(2) motion for leave to file an amended complaint. On August 3, 2017, the

district court denied as futile Chapman’s Rule 15 motion. Chapman filed his notice of

appeal on August 29, 2017, seeking to appeal “the Final Order of this Court entered

August 3, 2017.” (J.A. 141). 1

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). Rule 4(a)(4)(A) provides

that the appeal period will be tolled by the timely filing of any of a number of different

motions with the district court, but does not list a Fed. R. Civ. P. 15 motion as a

qualifying motion.

       Chapman’s Rule 15 motion, which cannot fairly be read as invoking either Fed R.

Civ. P. 59(e) or 60, did not operate to toll the limitations period. See Calvary Christian

       1
           Citations to “J.A.” refer to the Joint Appendix filed by the parties in this appeal.


                                                2
Ctr. v. City of Fredericksburg, 710 F.3d 536, 541 (4th Cir. 2013) (“To now argue that we

should impute to the district court notice of a motion to vacate simply reaches too far, as

it would require us to find that a court errs when it fails to ignore the language of a

motion and to substitute language and arguments that had simply never been made, in

substance or in form.”). Because Chapman did not file a qualifying motion within the

appeal period and failed to obtain an extension or reopening of the appeal period, any

appeal of the district court’s September 7, 2016, order is untimely. 2

       Consequently, we grant Asbury’s motion and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




       2
          In his appellate brief, Chapman does not allege any error in the district court’s
order denying his Rule 15 motion and raises only allegations of error with regard to the
district court’s September 7, 2016, order.


                                              3